Title: To John Adams from Peter Paul Francis Degrand, 20 July 1820
From: Degrand, Peter Paul Francis
To: Adams, John


				
					Dear Sir
					Boston 20 July 1820
				
				Is it perfectly agreable to you, that I should put, in my Report, the statement at foot?Accept the renewed assurance of my respectful regard & esteem
				
					P. P. F. Degrand
				
				
					July 2. 1776is the day on which the Resolve passed in Congress, declaring the U.S. a Free, Sovereign & Independent People.July 3. 1776is the day on which John Adams wrote the far-famed letter, which has been printed as dated July 5.July 4. 1776is the day on which the Declaration was adopted in Congress, founded on the Resolve of July 2.This information, confirmatory of what has lately been published, I have derived; within a few days, from the venerable John Adams himself.
				
			